DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action considers claims 1-20, in Claims - 11/30/2020, pending for prosecution on their merits. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as 120; Fig 11; [0086]) = (element 120; Figure No. 11; Paragraph No. [0086]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1, 5-14 and 17-20 are rejected under 35 U.S.C. 103 as being anticipated by SUH; Dong-Chan et al., (US 20140374827 A1; hereinafter Suh).
1. Shu teaches a method for manufacturing a semiconductor structure, comprising (see the entire document, Figs 11-23; [0084+] with reference to FIGS. 5 to 7, and specifically as cited below):

    PNG
    media_image1.png
    419
    447
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    425
    415
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    409
    321
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    422
    332
    media_image4.png
    Greyscale

           Suh Figure 23                              Figure 5                                  Figure 6                      Figure 7
forming a fin structure (120; Figs 11-13; [0086])BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/105,830Docket No.: 0941-3039PU S4 Reply dated October 22, 2019Page 4 of 8Reply to Office Action of August 23, 2019protruding ([0048]: 120 may protrude on, e.g., above) from a substrate (100); 
forming a source/drain structure (161; Figs 17,5-7; [0101]) over the fin structure (120); 
forming a metallic layer (181; Figs 23,7; [0110-0111]) over the source/drain structure (161); and 
forming an oxide film (125,161; a silicon oxide film; Fig 18; [0104]) on a sidewall of the source/drain structure (161), wherein the oxide film (125) and the metallic layer (181) are both in direct contact (Fig 7) with the source/drain structure (161).
5. Shu as applied to the method for manufacturing a semiconductor structure as claimed in claim 1, further teaches, wherein (fig 7) an interface (122) between the source/drain structure (161) and the fin structure (120) is lower than a bottom portion of the oxide film (125). 
6. Shu as applied to the method for manufacturing a semiconductor structure as claimed in claim 1, further teaches,29TSMC No.P20140812US04/0503-A39006CA3USF/Noelle/Dean wherein the oxide film (125) is completely under the source/drain structure (161).  
7. Shu as applied to the method for manufacturing a semiconductor structure as claimed in claim 1, further teaches, (the method) further comprising: 
removing the oxide film (for making contact hole 181a [0110]); and 
forming a contact (wiring lines; [0068]) over the metallic layer (181) after removing the oxide film.  
8. Shu teaches a method for manufacturing a semiconductor structure, comprising (see the entire document, Figs 11-23; [0084+] with reference to FIGS. 5 to 7, and specifically as cited below):
forming a fin structure (120; Figs 11-13; [0086])BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/105,830Docket No.: 0941-3039PU S4 Reply dated October 22, 2019Page 4 of 8Reply to Office Action of August 23, 2019protruding ([0048]: 120 may protrude on, e.g., above) from a substrate (100); 
forming a gate structure (147; Fig 21, 5-6; [0108]) across the fin structure; 
forming a source/drain structure (161; Fig 17,5-7; [0101]) over the fin structure adjacent to the gate structure; 
forming a metallic layer (181; Figs 23,7; [0110-0111]) over the source/drain structure; 
forming an oxide film (125,162; Fig 18; [0104]) on a sidewall of the source/drain structure (161); and 
removing the oxide film (162 for making contact hole 181a [0110]) to form a dent (by etching 162 over 161; Figs 22A-B, 7[0110]) in the source/drain structure over the fin structure.  
9. Shu as applied to the method for manufacturing a semiconductor structure as claimed in claim 8, further teaches, (the method) further comprising: 
forming a second oxide film (171) over the metallic layer (181); and 
removing the second oxide film (for making contact hole 181a [0110]).  
10. Shu as applied to the method for manufacturing a semiconductor structure as claimed in claim 8, further teaches, (the method) further comprising: 
forming an insulating layer (110) around the fin structure, 
wherein a top surface of the insulating layer is higher (Fig 7; because 122 is recessed) than an interface (122) between the 30TSMC No.P20140812US04/0503-A39006CA3USF/Noelle/Dean source/drain structure (161) and the fin structure (120).  
11. Shu as applied to the method for manufacturing a semiconductor structure as claimed in claim 8, further teaches, (the method) further comprising: 
forming an insulating layer (110) around the fin structure (120), 
wherein the source/drain structure (161) has a narrow portion (bottom adjacent to 122) substantially level with a top surface of the insulating layer (110).  
12. Shu as applied to the method for manufacturing a semiconductor structure as claimed in claim 11, further teaches, wherein the narrow portion of the source/drain structure (161) is narrower (at least along the lateral direction of the fin as 161 discontinues at gate) than the fin structure (120).  
13. Shu as applied to the method for manufacturing a semiconductor structure as claimed in claim 11, further teaches, further comprises: 
forming a contact (wiring lines; [0068]) over the metallic layer (181), wherein the contact is wider (see Figure 7) than the narrow portion of the source/drain structure .  
14. Shu teaches a method for manufacturing a semiconductor structure, comprising (see the entire document, Figs 11-23; [0084+] with reference to FIGS. 5 to 7, and specifically as cited below):
forming a fin structure (120; Figs 11-13; [0086])BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/105,830Docket No.: 0941-3039PU S4 Reply dated October 22, 2019Page 4 of 8Reply to Office Action of August 23, 2019protruding ([0048]: 120 may protrude on, e.g., above) from a substrate (100); 
forming an insulating layer (110; Fig 12; [0087-0089]) around the fin structure; 
forming a source/drain structure (161; Figs 17,5-7; [0101]) over the fin structure; 
forming an interlayer dielectric layer (172; Fig 22B; [0109]) over the substrate; 
forming an opening (for making contact hole 181a [0110]) exposing the source/drain structure; 
forming a metallic layer (181; Figs 23,7; [0110-0111]) over the source/drain structure; 31TSMC No.P20140812US04/0503-A39006CA3USF/Noelle/Dean 
forming a first oxide film (125,162; Fig 18; [0104]) on a sidewall of the source/drain structure and a second oxide film (171) over the metallic layer (181); 
removing the second oxide film (for making contact hole 181a [0110]); and 
forming a contact (wiring lines; [0068]) over the metallic layer (181).  
17. Shu as applied to the method for manufacturing a semiconductor structure as claimed in claim 14, further teaches, (the method) further comprising: 
removing the first oxide film (162) before forming the contact (for making contact hole 181a [0110]).  
18. Shu as applied to the method for manufacturing a semiconductor structure as claimed in claim 14, further teaches, wherein the contact (181) is in direct contact with the first oxide film (162 at periphery).  
19. Shu as applied to the method for manufacturing a semiconductor structure as claimed in claim 14, further teaches,32TSMC No.P20140812US04/0503-A39006CA3USF/Noelle/Dean wherein the contact (181) is in direct contact with the insulating layer (110; through the path 182 at periphery +162 +110).  
20. The method for manufacturing a semiconductor structure as claimed in claim 14, wherein the first oxide film (162) is sandwiched (Fig 5 teaches) between the source/drain structure (161) and the contact (181).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (502; Fig 6; [0031] or C 1, L 7-10)= (element 502; Figure No. 6; Paragraph No. [0031]) or Column No 1, Line Nos. 7-10. For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” or “Column No, Line Nos" shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over SUH; Dong-Chan et al., (US 20140374827 A1; hereinafter Suh) in view of SUZUKI; Tatsuya (US 20080206947 A1; hereinafter Suzuki).
2. Suh as applied to the method for manufacturing a semiconductor structure as claimed in claim 1, does not expressly disclose, wherein forming the oxide film further comprising using a solvent comprising H2SO4. 
However, in the analogous art, Suzuki teaches a method of manufacturing a semiconductor device ([0003]), wherein ([0046]) forming the chemically oxidized film by a rinsing processing by employing a chemical solution containing one selected from a group consisting of SPM, H.sub.2SO.sub.4/O.sub.3 and ozone water, a high quality silicon oxide film having a fine oxide film quality is being formed, so that a sufficient etching allowance can be assured.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the process step of Suzuki into Shu‘s method, and thereby, the combination of (Shu and Suzuki) method will have a process step forming the oxide film further comprising using a solvent comprising H2SO4 ,  at least, since this process forms a high quality silicon oxide film having a fine oxide film quality, so that a sufficient etching allowance can be assured  (Suzuki [0068]) compared to a rapid thermal oxidation process.
4. The combination of (Shu and Suzuki) as applied to the method for manufacturing a semiconductor structure as claimed in claim 2, further teaches, wherein the solvent further comprises H202 or ozone (Suzuki [0046]).  
Claims 3 and 15-16 is rejected under 35 U.S.C. 103 as being unpatentable over SUH; Dong-Chan et al., (US 20140374827 A1; hereinafter Suh) in view of SUZUKI; Tatsuya (US 20080206947 A1; hereinafter Suzuki) and in further view of Torek et al., (US 6562726 B1; hereinafter Torek).
3. The combination of (Shu and Suzuki) as applied to the method for manufacturing a semiconductor structure as claimed in claim 2, does not expressly disclose wherein the solvent further comprises propylene carbonate (PC).  
However, in the analogous art, Torek teaches a method for cleaning a semiconductor substrate after the formation of dry etch residues thereon (C 1, L 7-10), wherein propylene carbonate being blended with complementary acid such as be H3PO4, HCl, or another acid or combination of acids in the formation of dry etch residues (C 5, L 50-60). The blend have composition of 0.01-5.0% acid, and 80 to 95% propylene carbonate (C 6, L 1-20; C 14 L 50-55).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the process step of Torek into combination of (Shu and Suzuki)’s method, and thereby, the combination of (Shu and Suzuki and Torek) method will have a process step a second component, comprising propylene,  at least, since this process forms conditioning solution that efficiently removes organometallic, organosilicate, and other  residues with minimal impact on exposed features on the substrate surface (Torek C8 L 5-12).
15. Suh as applied to the method for manufacturing a semiconductor structure as claimed in claim 14, does not expressly disclose, wherein the oxide film is formed by using a solvent, and the solvent comprises: 
a first component, comprising an acid; and 
a second component, comprising propylene carbonate (PC), ethylene carbonate (EC), diethyl carbonate (DEC), or a combination thereof.  
However, in the analogous art, Suzuki teaches a method of manufacturing a semiconductor device ([0003]), wherein ([0046]) forming the chemically oxidized film by a rinsing processing by employing a chemical solution containing one selected from a group consisting of SPM, H.sub.2SO.sub.4/O.sub.3 and ozone water, a high quality silicon oxide film having a fine oxide film quality is being formed, so that a sufficient etching allowance can be assured.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the process step of Suzuki into Shu‘s method, and thereby, the combination of (Shu and Suzuki) method will have a process step forming the oxide film further comprising using a solvent comprising H2SO4 ,  at least, since this process forms a high quality silicon oxide film having a fine oxide film quality, so that a sufficient etching allowance can be assured  (Suzuki [0068]) compared to a rapid thermal oxidation process.
But the combination of (Shu and Suzuki) does not expressly disclose a second component, comprising propylene carbonate (PC), ethylene carbonate (EC), diethyl carbonate (DEC), or a combination thereof.  
However, in the analogous art, Torek teaches a method for cleaning a semiconductor substrate after the formation of dry etch residues thereon (C 1, L 7-10), wherein propylene carbonate being blended with complementary acid such as  be H3PO4, HCl, or another acid or combination of acids in the formation of dry etch residues (C 5, L 50-60). The blend has composition of 0.01-5.0% acid, and 80 to 95% propylene carbonate (C 6, L 1-20; C 14 L 50-55).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the process step of Torek into combination of (Shu and Suzuki)’s method, and thereby, the combination of (Shu, Suzuki and Torek) method will have a process step a second component, comprising propylene,  at least, since this process forms conditioning solution that efficiently removes organometallic, organosilicate, and other  residues with minimal impact on exposed features on the substrate surface (Torek C8 L 5-12).
16. The combination of (Shu, Suzuki and Torek) as applied to the method for manufacturing a semiconductor structure as claimed in claim 15, wherein the solvent further comprises a third component, comprising H202 or ozone (Suzuki [0046]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
June 15, 2022